BLATCHFORD. District Judge.
On the bill in this cause, and on notice of motion for mi interlocutory injunction herein, with due proof of the service thereof, together with copies of the bill, and affidavits referred to in •said notice on the defendant herein; and it appearing to this court that two letters pat-ent of the United States were issued in due form of law, on the 10th day of November, 1S6S, to the plaintiff, as assignee of Antoine Bonnaz, each for an ‘'improvement in sewing machine for embroidering;” said letters patent being known and distinguished as Nos. 83,909 and S3.910; and that the said defend-gmt has infringed the right secured by the 4iforesaid two letters patent, by making, using, and selling to others certain embroidering machines, known as “Petit Machines,” and constructed and operating substantially as described in the two letters patent aforesaid, contrary to the form of the statute in such case made and provided, and after hearing Mr. B. F. Lee, of counsel for complainant, and Messrs. Coudert Brothers, of counsel for the defendant — on motion of Turner. Lee & McClure, complainant’s solicitors, it is ordered, adjudged, and decreed, that au injunction issue, commanding and enjoining the said defendant, his clerks, attorneys, agents, servants, and workmen, under the pains and penalties which may fall upon them, and each of them, in case of disobedience, that they forthwith desist from making, using, or selling, in violation of said letters patent, any sewing machines for embroidery, constructed substantially as described and claimed in either of the said two letters patent, and particularly any of such machines known as “Petit Machines,” until further order in thl3 cause.